Citation Nr: 1524008	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disability.  

2.  Entitlement to service connection for liver disease.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  

4.  Entitlement to service connection for a seizure disorder.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from July 1980 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied the above claimed benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2011 notice of disagreement, the Veteran requested a hearing before the Board.  There is no indication in any subsequent statements that he withdrew that request.  He is entitled to a hearing before the Board.  38 C.F.R. § 20.700(a) (2014).  

The Board notes at the time of the most recent correspondence from the Veteran, he was incarcerated.  However, a search of that facility's inmate database now reveals no current record of the Veteran, and September and October 2014 letters sent to him at that address were returned as undeliverable.  

As the Veteran is entitled to the requested hearing, the Board requests that the agency of original jurisdiction (AOJ) attempt to locate him so that one may be scheduled.  To that end, the Board notes that an April 2010 statement from the Veteran indicated that if he were to leave prison, he intended to enter an incarcerated inmate re-entry program under the direction and guidance of Mr. O.R.N. at the Lebanon VA Medical Center (VAMC).  According to the Lebanon VAMC's website, this program is still operating and Mr. O.R.N. and should be contacted if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current mailing address, including contacting Mr. O.R.N. and/or the Lebanon VAMC's incarcerated inmate re-entry program.  

2.  Then, schedule the Veteran for a hearing before the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




